Exhibit 10.01
THE FEDERAL HOME LOAN BANK
OF NEW YORK
AMENDED AND RESTATED BENEFIT EQUALIZATION PLAN
Effective as of January 1, 2011

 

 



--------------------------------------------------------------------------------



 



BENEFIT EQUALIZATION PLAN
INTRODUCTION
The purpose of this Benefit Equalization Plan is to provide to certain employees
of the Bank the benefits which would have been payable under the Comprehensive
Retirement Program of the Financial Institutions Retirement Fund, but for the
limitations placed on benefits and contributions for such employees by
Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986.
The Plan is unfunded and all benefits payable under this Plan shall be paid
solely out of the general assets of the Bank. No benefits under this Plan shall
be payable by the Financial Institutions Retirement Fund or its assets or by the
Financial Institutions Thrift Plan or its assets.

 

2



--------------------------------------------------------------------------------



 



Article 1. Definitions
When used in the Plan, the following terms shall have the following meanings:
1.01 “Actuary” means the independent consulting actuary retained by the Bank to
assist the Committee in its administration of the Plan.
1.02 “Bank” means the Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participates in the Plan.
1.03 “Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article 5 of the Plan to receive the benefit, if any, payable
upon the death of a Member of the Plan.
1.04 “Board of Directors” means the Board of Directors of the Bank.
1.05 “Committee” means the Nonqualified Plan Committee appointed by the Board of
Directors pursuant to Section 7.01 to administer the Plan.
1.06 “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
1.07 “IRC Limitations” mean the cap on compensation taken into account by a plan
under IRC Section 401(a)(17) and the overall limitations on contributions and
benefits imposed on qualified plans by IRC Section 415, as such provisions may
be amended from time to time, and any similar successor provisions of federal
tax law.

 

3



--------------------------------------------------------------------------------



 



1.08 “Member” means any person included in the membership of the Plan as
provided in Article 2.
1.09 “Plan” means The Federal Home Loan Bank of New York Benefit Equalization
Plan, as set forth herein and as amended from time to time.
1.10 “Retirement” means and refers to the Separation from Service of a Member
under circumstances entitling the Member to a benefit from and under the terms
of the Retirement Fund.
1.11 “Retirement Fund” means the Pentegra Defined Benefit Plan for Financial
Institutions, a qualified and tax-exempt defined benefit pension plan and trust
under IRC Sections 401(a) and 501(a), and the governing Retirement Fund thereof,
as adopted by the Bank.
1.12 “Separation from Service” has the meaning set forth in Section 1.409A-1(h)
of the Regulations promulgated under IRC Section 409A.

 

4



--------------------------------------------------------------------------------



 



Article 2. Membership
2.01 Each employee of the Bank who is included in the membership of the
Retirement Fund shall become a Member of the Plan on the later of (i) the date
on which the Committee shall determine, in its sole and absolute discretion,
that he is entitled to membership in the Plan and (ii) the earliest date on
which a benefit under the Retirement Fund is limited by IRC Section 401(a)(17)
or 415. If, on the date that payment of a Member’s benefit from the Retirement
Fund commences, the Member is not entitled to receive a benefit under
Article 3.01 of the Plan, his membership in the Plan shall terminate on such
date.
2.02 Notwithstanding any other provision of this Plan to the contrary, the
Committee, in its sole and absolute discretion, shall exclude from membership
and participation in the Plan any employee who is not one of a select group of
management and highly compensated employees, or who does not meet such criteria
and requirements for membership in the Plan as the Committee shall fix and
determine.

 

5



--------------------------------------------------------------------------------



 



Article 3. Amount and Payment of Pension Benefits
3.01 The amount, if any, of the annual benefit payable to or on account of a
Member pursuant to the Plan shall equal (i) minus (ii), but not less than zero,
as determined by the Committee, where:
(i) is the annual benefit (as calculated by the Retirement Fund on the basis of
the form of payment elected under the Retirement Fund by the Member) that would
otherwise be payable to or on account of the Member by the Retirement Fund under
the Retirement Fund if the provisions of the Retirement Fund were administered
without regard to the limitations imposed by Sections 401(a)(17) and 415 of the
IRC; and
(ii) is the annual benefit (as calculated by the Retirement Fund on the basis of
the form of payment elected under the Retirement Fund by the Member) that is
payable to or on account of the Member by the Retirement Fund under the
Retirement Fund after giving effect to any reduction of such benefit required by
the limitations imposed by Sections 401(a)(17) and 415 of the IRC.
For purposes of this Section 3.01, “annual benefit” includes any “Active Service
Death Benefit,” “Retirement Adjustment Payment,” “Annual Increment” and “Single
Purchase Fixed Percentage Adjustment” which the Bank has elected to provide its
employees under the Retirement Fund and shall be in the form of a life annuity
within the meaning of Section 1.409A-2(b)(2)(ii) of the Regulations promulgated
under IRC Section 409A.
3.02 Unless the Member elects an optional form of payment under this Article 3
pursuant to Section 3.03 of the Plan, the annual benefit, if any, payable to or
on account of a Member under Section 3.01 of the Plan shall be converted by the
Actuary and shall be payable to or on account of the Member in the “Regular
Form” of payment, utilizing for that purpose the same actuarial factors and
assumptions then used by the Retirement Fund to determine actuarial equivalence
under the Retirement Fund. For purposes of the Plan, the “Regular Form” of
payment means an annual benefit payable for the Member’s lifetime and the death
benefit described in Section 3.04 of the Plan.

 

6



--------------------------------------------------------------------------------



 



3.03 (a) A Member may, with the prior written consent of the Committee, elect in
writing prior to the making of any annuity payment under this Article 3 to have
the annual benefit, if any, payable to or on account of a Member under
Section 3.02 of the Plan converted by the Actuary to any optional form of
payment then permitted under the Retirement Fund that is a life annuity within
the meaning of Section 1.409A-2(b)(2)(ii) of the Regulations promulgated under
IRC Section 409A other than the “Regular Form” of payment and that is
actuarially equivalent to the “Regular Form” of payment. The Actuary shall
utilize for the purpose of that conversion the same actuarial factors and
assumptions then used by the Retirement Fund to determine actuarial equivalence
under the Retirement Fund.
(b) If a Member who had elected an optional form of payment under this
Section 3.03 dies after the date his benefit payments under the Plan had
commenced, the only death benefit, if any, payable under the Plan in respect of
said Member shall be the amount, if any, payable under the optional form of
payment which the Member had elected under the Plan. If a Member who had elected
an optional form of payment under this Section 3.03 dies before the date his
benefit payments under the Plan commence, his election of an optional form of
benefit shall be inoperative.
(c) An election of an optional form of payment under this Section 3.03 may be
made only on a form prescribed by the Committee and filed by the Member with the
Committee prior to the commencement of payment of his benefit under Section 3.02
of the Plan.

 

7



--------------------------------------------------------------------------------



 



3.04 Upon the death of a Member who had not elected an optional form of payment
under Section 3.03 of the Plan, a death benefit shall be paid to the Member’s
beneficiary in a lump sum equal to the excess, if any, of (i) over (ii), where:
(i) is an amount equal to twelve (12) times the annual benefit, if any, payable
under Section 3.02 of the Plan; and
(ii) is the sum of the benefit payments, if any, which the Member had received
under this Article 3.
3.05 If a Member to whom an annual benefit is payable under this Article 3 dies
before commencement of the payment of his benefit, the death benefit payable
under Section 3.02 of the Plan shall be payable to the Member’s beneficiary as
if the payment of the Member’s benefit had commenced on the first day of the
month in which his death occurred.
3.06 The annual benefit, if any, payable to or on account of a Member under this
Article 3 shall commence to be paid no earlier than (i) the Member’s Separation
from Service, (ii) the date the Member becomes disabled, within the meaning of
IRC Section 409A(a)(2)(c), or (iii) the Member’s death, and the time or schedule
of payments shall not be accelerated except as provided in Regulations
promulgated pursuant to IRC Section 409A, nor shall any payment of benefits be
deferred to a date other than the date fixed for such payment. Such annual
benefit shall be paid in monthly installments commencing on the first day of the
month next following the Member’s Separation from Service constituting the
Member’s Retirement under the Retirement Fund, except that no benefits shall be
paid prior to the date such annual benefit can be definitely determined by the
Committee. Nothing in this Plan shall be deemed to make the payment of benefits
to a Member under this Article 3 dependent upon the commencement of the payment
of benefits to the Member under the Retirement Fund.

 

8



--------------------------------------------------------------------------------



 



Article 4. OMITTED INTENTIONALLY

 

9



--------------------------------------------------------------------------------



 



Article 5. Source and Method of Payments
All payments of benefits under the Plan shall be paid from, and shall only be a
general claim upon, the general assets of the Bank, notwithstanding that the
Bank, in its discretion, may establish a bookkeeping reserve or a grantor trust
(as such term is used in IRC Sections 611 through 677) to reflect or to aid it
in meeting its obligations under the Plan with respect to any Member or
prospective Member or beneficiary; provided, that no contributions to such a
grantor trust shall be made by the Bank during any “restricted period” as such
term is defined in IRC Section 409(A)(b)(3)(B). No benefit whatever provided by
the Plan shall be payable from the assets of the Retirement Fund or the Thrift
Plan. No Member shall have any right, title or interest whatever in or to any
investments which the Bank may make or any specific assets which the Bank may
reserve to aid it in meeting its obligations under the Plan.

 

10



--------------------------------------------------------------------------------



 



Article 6. Designation of Beneficiaries
6.01 Each Member of the Plan may file with the Committee a written designation
of one or more persons as the beneficiary who shall be entitled to receive the
amount, if any, payable under the Plan upon his death. A Member may, from time
to time, revoke or change his beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Member’s death, and in no event shall it
be effective as of a date prior to such receipt.
6.02 If no such beneficiary designation is in effect at the time of a Member’s
death, or if no designated beneficiary survives the Member, or if, in the
opinion of the Committee, such designation conflicts with applicable law, the
Member’s estate shall be deemed to have been designated as his beneficiary and
shall be paid the amount, if any, payable under the Plan upon the Member’s
death. If the Committee is in doubt as to the right of any person to receive
such amount, the Committee may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or the Committee may
pay such amount into any court of appropriate jurisdiction and such payment
shall be a complete discharge of the liability of the Plan and the Bank
therefor.

 

11



--------------------------------------------------------------------------------



 



Article 7. Administration of the Plan
7.01 The Board of Directors has delegated to the Nonqualified Plan Committee,
subject to those powers which the Board has reserved as described in Article 8
of the Plan, general authority over and responsibility for the administration
and interpretation of the Plan. The Committee shall have full power and
authority to interpret and construe the Plan, and to make all determinations
considered necessary or advisable for the administration of the Plan and any
trust referred to in Article 5 of the Plan, and the calculation of the amount of
benefits payable thereunder, and to review claims for benefits under the Plan.
The Committee’s interpretations and constructions of the Plan and its decisions
or actions thereunder shall be binding and conclusive on all persons for all
purposes.
7.02 If the Committee deems it advisable, it shall arrange for the engagement of
the Actuary and legal counsel and certified public accountants (who may be
counsel to or accountants for the Bank), and other consultants, and make use of
agents and clerical or other personnel, for purposes of the Plan. The Committee
may rely upon the written opinions of such Actuary, counsel, accountants and
consultants, and upon any information supplied by the Retirement Fund for
purposes of Article 3 of the Plan, and delegate to any agent or to any
subcommittee or Committee member its authority to perform any act hereunder,
including, without limitation, those matters involving the exercise of
discretion; provided, however, that such delegation shall be subject to
revocation at any time at the discretion of the Committee. The Committee shall
report to the Board of Directors, or to a committee designated by the Board, at
such intervals as shall be specified by the Board or such designated committee,
with regard to the matters for which it is responsible under the Plan.
7.03 The Committee shall consist of at least three individuals, each of whom
shall be appointed by, shall remain in office at the will of, and may be
removed, with or without cause, by, the Board of Directors. Any Committee member
may resign at any time. No Committee member shall be entitled to act on or
decide any matters relating solely to such member or any of his rights or
benefits under the Plan. The Committee member shall not receive any special
compensation for serving in such capacity but shall be reimbursed for any
reasonable expenses incurred in connection therewith. No bond or other security
need be required of the Committee or any member thereof in any jurisdiction.

 

12



--------------------------------------------------------------------------------



 



7.04 The Committee shall elect or designate its own Chairman, establish its own
procedures and the time and place for its meetings and provide for the keeping
of minutes of all meetings. Any action of the Committee may be taken upon the
affirmative vote of a majority of the members at a meeting or, at the direction
of its Chairman, without a meeting by mail or telephone, provided that all of
the Committee members are informed in writing of the vote.
7.05 All claims for benefits under the Plan shall be submitted in writing to the
Chairman of the Committee. Written notice of the decision on each such claim
shall be furnished with reasonable promptness to the Member or his beneficiary
(the “claimant”). The claimant may request a review by the Committee of any
decision denying the claim in whole or in part. Such request shall be made in
writing and filed with the Committee within 30 days of such denial. Written
notice of the decision on review shall be furnished to the claimant not later
than 90 days following the Committee’s receipt of the request for review. The
Committee may hold any hearing or conduct any independent investigation which it
deems desirable to render its decision and the decision on review shall be made
as soon as feasible after the Committee’s receipt of the request for review.
Written notice of the decision on review shall be furnished to the claimant. For
all purposes under the Plan, such decisions on claims (where no review is
requested) and decisions on review (where review is requested) shall be final,
binding and conclusive on all interested persons as to all matters relating to
the Plan.
7.06 All expenses incurred by the Committee in its administration of the Plan
shall be paid by the Bank.

 

13



--------------------------------------------------------------------------------



 



Article 8. Amendment and Termination
The Board of Directors may amend, suspend or terminate, in whole or in part, the
Plan without the consent of the Committee or any Member, beneficiary or other
person, except that no amendment, suspension or termination shall retroactively
impair or otherwise adversely affect the rights of any Member, beneficiary or
other person to benefits under the Plan which have accrued prior to the date of
such action, as determined by the Committee in its sole discretion. The
Committee may adopt any amendment or take any other action which may be
necessary or appropriate to facilitate the administration, management and
interpretation of the Plan or to conform the Plan thereto, provided any such
amendment or action does not have a material effect on the then currently
estimated cost to the Bank of maintaining the Plan.

 

14



--------------------------------------------------------------------------------



 



Article 9. General Provisions
9.01 The Plan shall be binding upon and inure to the benefit of the Bank, and
its successors and assigns, and the Members, and their successors, assigns,
designees and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of Members’ rights under the Plan in any
agreement or plan which it may enter into to effect any merger, consolidation,
reorganization or transfer of assets. Upon such a merger, consolidation,
reorganization or transfer of assets and assumption of Plan obligations of the
Bank, the term “Bank” shall refer to such other organization and the Plan shall
continue in full force and effect.
9.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.
9.03 The Bank shall withhold or cause to be withheld from all benefits payable
under the Plan all federal, state, local or other taxes required by applicable
law fo be withheld with respect to such payments.
9.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void.
9.05 If the Committee shall find that any person to whom any amount is or was
payable under the Plan is unable to care for his affairs because of illness or
accident, or is a minor, or has died, then any payment, or any part thereof, due
to such person or his estate (unless a prior claim therefor has been made by a
duly appointed legal representative), may, if the Committee is so inclined, be
paid to such person’s spouse, child or other relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be in complete discharge of the liability of
the Plan and the Bank therefor.

 

15



--------------------------------------------------------------------------------



 



9.06 To the extent that any person acquires a right to receive payments from the
Bank under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Bank.
9.07 All elections, designations, requests, notices, instructions and other
communications from a Member, beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee and shall be mailed by first-class mail or
delivered to such location as shall be specified by the Committee and shall be
deemed to have been given and delivered only upon actual receipt thereof at such
location.
9.08 The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Bank and shall not be deemed salary or
other compensation by the Bank for the purpose of computing benefits to which he
may be entitled under any other plan or arrangement of the Bank.
9.09 No Committee member shall be personally liable by reason of any instrument
executed by him or on his behalf, or action taken by him, in his capacity as a
Committee member nor for any mistake of judgment made in good faith. The Bank
shall indemnify and hold harmless the Retirement Fund and each Committee member
and each employee, officer or director of the Bank or the Retirement Fund, to
whom any duty, power, function or action in respect of the Plan may be delegated
or assigned, or from whom any information is requested for Plan purposes,
against any cost or expense (including fees of legal counsel) and liability
(including any sum paid in settlement of a claim or legal action with the
approval of the Bank) arising out of anything done or omitted to be done in
connection with the Plan, unless arising out of such person’s fraud or bad
faith.

 

16



--------------------------------------------------------------------------------



 



9.10 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.
9.11 The captions preceding the sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.
9.12 The Plan shall be construed according to the laws of the State of New York
in effect from time to time.

 

17



--------------------------------------------------------------------------------



 



Pursuant to the authority granted to the Nonqualified Plan Committee of the
Federal Home Loan Bank of New York by Article 8 of the Benefit Equalization Plan
and by said Nonqualified Plan Committee to the undersigned, the attached
instrument is hereby adopted as the Amended and Restated Benefit Equalization
Plan of the Federal Home Loan Bank of New York, effective on and as of January
1, 2011.

     
/s/ Edwin Artuz
 
Edwin Artuz
   
Director of Human Resources
   

Dated: As of January 1, 2011
Attest:

     
/s/ Barbara Sperrazza
 
Barbara Sperrazza
   
Corporate Secretary
   

 

18